DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-21 are rejected on the ground of non-provisional non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10534778.  Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the crossed out portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.

US Patent 10534778
Claim 1 and 11 recite:

receiving input, at a client device, to create a subscription information 
transmitting the subscription information to a cloud storage service used by a user account of the client device; 


















receiving, at the client device, a search query; 

transmitting the search query to one or more servers;



 receiving search results in response to searching of information using the search query, the search results indicating a status of the subscription to the content.

Claim 2 and 12 wherein the status is indicated by an icon displayed in the search results and wherein the icon, when selected, causes the presentation of the content on the client device.

3. The medium as in claim 2 wherein the search results are ranked based on the subscription information.




4. The medium as in claim 2 wherein the search query includes the subscription information and is from either a dedicated search input field in a user interface chrome of a web browser or in a system wide search application's input field, the system wide search application configured to index full text content and metadata of files stored on the client device.

5. The medium as in claim 4 wherein the content includes at least one of: movies, TV shows, other audiovisual content, books, or music 
6. The medium as in claim 5 wherein the status indicates whether the content can be presented on the client device and wherein the search results include results from other information domains including at least one or more of: social media postings; current news; weather; maps; sports; or stocks.

8. The medium as in claim 1 wherein the subscription information is contained in a metatag of a web page associated with creation of the subscription information.

9. The medium as in claim 1, wherein the method further comprises: transmitting user data to the cloud storage service to synchronize user data on the client device with the user account on the cloud storage service.

10. The medium as in claim 9 wherein the cloud storage service is operated by a first party and the content is provided by other parties that are different than the first party.

15. A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing 

system to perform a method comprising: 
receiving a search query with subscription information extracted automatically from a user's device; 














searching through content metadata using the search query and the subscription information to produce search results; transmitting the search results which includes data indicating a status of a subscription to content.

16. (Currently Amended) The medium as in claim 15, wherein the method further comprises: receiving the subscription information from a client device which is associated with [[the]] a user account identifier, and wherein the subscription information is stored in a cloud storage service.


18. The medium as in claim 16 wherein the method further comprises: receiving user data to synchronize user data on the client device with a user account, specified by the user account identifier, on the cloud storage service.

19. The medium as in claim 18 wherein the content includes at least one of: movies, TV shows, other audiovisual content, books or music; and wherein the status indicates whether the content can be presented on the client device; and wherein the search results include results from other information domains including at least one or more of: social media postings; current news; weather; maps; sports; or stocks.


a system wide search module that is configured to index content and metadata of files stored on the data processing system; 
a subscription reporter module that is configured to transmit subscription information, about a subscription, to a cloud storage service used by a user account of the data processing system, wherein the subscription information is about a subscription to content; 
a network communication module that is configured to transmit the subscription information and to transmit a search query, received through the input device, and the network communication module is configured to receive search results from searching of information, and wherein the 





















21. (Original) The system of claim 20 wherein the search query is from either a dedicated search input field in a user interface chrome of a web browser or in an input field of a user interface of the system wide search module.

(From claim 3,
receiving input, at the client device, to create the subscription information.)

transmitting a subscription information to a cloud storage service used by a user account of a first device of a plurality of client devices,

receiving, at 
transmitting the search query to one or more servers, 
and receiving search results in response to searching of information using the search query, the search results indicating a status of the subscription to the content. 

    2. The medium as in claim 1 wherein the status is indicated by an icon displayed in the search results and wherein the icon, when selected, causes the presentation of the content on the client device. 

3. The medium as in claim 2 wherein the search results are ranked based on the subscription information; 

    4. The medium as in claim 2 wherein the search query includes the subscription information and is from either a dedicated search input field in a user interface chrome of a web browser or in a system wide search application's input field, the system wide search application configured to index full text content and metadata of files stored on the client device. 

    5. The medium as in claim 4 wherein the content includes at least one of: movies, TV shows, other audiovisual content, books, or music. 

   

 6. The medium as in claim 5 wherein the status indicates whether the content can be presented on the client device and wherein the search results include results from other information domains including at least one or more of: social media postings; current news; weather; maps; sports; or stocks. 

    7. The medium as in claim 1 wherein the subscription information is contained in a metatag of a web page associated with creation of the subscription information. 

    8. The medium as in claim 1, wherein the method further comprises: transmitting user data to the cloud storage service to synchronize user data on the client device with the user account on the cloud storage service. 

    9. The medium as in claim 8 wherein the cloud storage service is operated by a first party and the content is provided by other parties that are different than the first party. 

 10. A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: receiving a search query, from a first device, 
with subscription information extracted automatically from a first device 
searching through content metadata using the search query and the subscription information to produce search results;
 and transmitting the search results which includes data indicating a status of a subscription to content. 

  11. The medium as in claim 10, wherein the method further comprises: receiving the subscription information from a client device which is associated with the user account identifier, and wherein the subscription information is stored in a cloud storage service. 


    13. The medium as in claim 11 wherein the method further comprises: receiving user data to synchronize user data on the client device with a user account, specified by the user account identifier, on the cloud storage service. 

    14. The medium as in claim 13 wherein the content includes at least one of: movies, TV shows, other audiovisual content, books or music; and wherein the status indicates whether the content can be presented on the client device; and wherein the search results include results from other information domains including at least one or more of: social media postings; current news; weather; maps; sports; or stocks. 


a system wide search module that is configured to index content and metadata of files stored on the data processing system; 
a subscription reporter module that is configured to transmit subscription information, about a subscription, to a cloud storage service used by a user account of the data processing system, wherein the subscription information is about a subscription to content; 
and a network communication module that is configured to transmit the subscription information and to transmit a search query, received through the input device, and the network communication module is configured to receive search results from searching of information, and wherein the 


    16. The system of claim 15 wherein the search query is from either a dedicated search input field in a user interface chrome of a web browser or in an input field of a user interface of the system wide search module.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5- 7, 9-12, 15, 16, 18, 19, 22, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 20140282851 A1).
Regarding claim 1, Miller discloses:
a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: receiving input, at a client device, to create a subscription information about a subscription to content
transmitting the subscription information to a cloud storage service used by a user account of the client device, at least by (paragraph [0051] describes establishing the new account with selected source (e.g. subscription information) and transmitted to cloud storage service)
receiving, at the client device, a search query, at least by (paragraph [0104] which describes the client device accessing source browsing module that facilitates a user searching through sources and or content and paragraph [0054] further describes user selection through the GUI at the client device where the selection is provided to the aggregated source database as a search)
transmitting the search query to one or more servers, at least by (paragraph [0104] as described above the source browsing module facilitates a user searching through sources and or content and based on user’s selection the aggregated source database received the selection and response accordingly, see paragraph [0054, 0057] which describes the user’s selection of a particular category “Movies” or source and the system returns corresponding results, as such the user’s selection (search query) is transmitted to aggregated source database (e.g. one or more servers))
receiving search results in response to searching of information using the search query, the search results indicating a status of the subscription to the content, at least by (paragraph [0056-0059] which describes displaying in response to the user’s selection different options to the source and content based on the user’s subscription, such as whether the user has access to a particular content through their subscription or whether they may need to pay to upgrade the subscription for access to the content, 
As per claim 2, claim 1 is incorporated and Miller further discloses:
wherein the status is indicated by an icon displayed in the search results and wherein the icon, when selected, causes the presentation of the content on the client device, at least by (Fig. 7-8 and corresponding paragraph, displays/describes icons representing the content presented based on user’s selection (search results) and corresponding status is depicted; Furthermore (Fig. 9a-d, and corresponding paragraph, displays/describes the content being played on the client devices via different modes.
As per claim 5, claim 4 is incorporated and Miller further discloses:
wherein the content includes at least one of: movies, TV shows, other audiovisual content, books, or music and wherein the subscription information is automatically included in the search query without a user request to include the subscription information, at least by (paragraph [0046] which describes the content in a non-limiting list including  images, audio, video, TV, storage services, applications, games, files, books/magazines, and paragraph [0058] describes personalized results based on user’s subscriptions, consumers rights profile and/or source rules that are dynamically updated and maintained by the source aggregation computer system providing the GUI 700, as such does not require a user request to include the subscription information)
As per claim 6, claim 5 is incorporated and Miller further discloses:
wherein the status indicates whether the content can be presented on the client device, at least by (paragraph [0041] “if a source specifies that a particular content item 
 and wherein the search results include results from other information domains including at least one or more of: social media postings; current news; weather; maps; sports; or stocks, at least by (paragraph [0033] “various types of media content and/or services available from different sources…financial services (e.g., bill pay), weather, communications (e.g., email)., paragraph [0036] “from the sources… sports,” Paragraph [0105] further describes social media massages and news feeds)
As per claim 7, claim 1 is incorporated and Miller further discloses:
wherein the subscription information is created within an application that calls, through an application program interface (API), at least by (paragraph [0050-0051] which discloses a GUI which receives interactions/selections between a user and interface, and triggers the source aggregation computer to communicate with selected source to establish a new account (created subscription), such communication with the source aggregation computer and source can be achieved via API.
a subscription reporter to upload the subscription information to the cloud storage service's user account of the client device, at least by (paragraph [0051, 0061] which describes creating, aggregating (e.g. uploading) subscription information to the cloud storage service's user account of the client device therefor acts as the claimed subscription reporter.
As per claim 9, claim 1 is incorporated and Miller further discloses:
wherein the method further comprises: transmitting user data to the cloud storage service to synchronize user data on the client device with the user account on the cloud storage service, at least by paragraph [0051] “When the consumer presses the add source button 540, the source aggregation computer system may communicate with the selected source, in this case cloud storage service 2, to establish a new account for the consumer using the credentials indicated in field 530.”, paragraph [0052] “different sources may require different types of information from the consumer to establish a new account, and the source aggregation computer system may manage those different requirements and present them to the consumer in a seamless manner through the single-sign-on source aggregation site.” Such aggregation of subscriptions in a single-sign-on source aggregation site provides a synchronized user account with user data and subscription information in the cloud.)
As per claim 10, claim 9 is incorporated and Miller further discloses:
wherein the cloud storage service is operated by a first party and the content is provided by other parties that are different than the first party, at least by (paragraph [0088] describes the cloud storage as a “first party” and sources for content as separate parties such as youtube, paragraph [0092] Netflix, paragraph [0094] amazon, etc.)
Claim 11 and 12 recite equivalent claim limitations as claims 1 and 2 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 
Regarding claim 15 Miller further discloses:
a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: receiving a search query with subscription information extracted automatically from a user's device, at least by (paragraph [0058] describes personalized results based on user’s subscriptions, consumers rights profile and/or source rules that are dynamically updated and maintained by the source aggregation computer system through the GUI 700, as such when the user selects a particular option (e.g. search query) to communicate to the source aggregation database to retrieve accessible content based on the subscription information shown in paragraph [0057-0060] the subscription information is automatically retrieved.)
searching through content metadata using the search query and the subscription information to produce search results, transmitting the search results which includes data indicating a status of a subscription to content, at least by (paragraph [0056-0059] which describes displaying in response to the user’s selection different options to the source and content based on the user’s subscription, such as whether the user has access to a particular content through their subscription or whether they may need to pay to upgrade the subscription for access to the content, quality of the content,  access rights, expiration of the subscription related to selected content, etc. (e.g. a status of the subscription to the content).
As per claim 16, claim 15 is incorporated and Miller further discloses:
wherein the method further comprises: receiving the subscription information from a client device which is associated with a user account identifier, and wherein the subscription information is stored in a cloud storage service, at least by paragraph [0051] and Fig. 5, where the subscription information is associated with credentials such as username and password (e.g. user account identifier) and it is further described that the subscription information is stored in the cloud.
Claims 18 and 19 recite equivalent claim limitations as claims 9, {5, 6} above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 
Regarding claim 22 Miller further discloses:
a data processing system comprising: a processing system; an input device coupled to the processing system; a display coupled to the processing system, at least by (paragraph [0128] disclosing a processing system, paragraph [0129] disclosing an  input device and display)
 a search module coupled to the processing system to search for files locally stored on the data processing system, at least by (paragraph [0104] “A source browsing manager module 1042 may facilitate a user searching through sources and/or content items and services provided by sources.” Where sources can be from local source see para. [0099] “may include information that allows the source aggregation computer system 1030 to remotely access the local storage device of the user (e.g., DVR or computer hard drive) to determine what pieces of media content are available to be accessed by the user from local storage.)
a subscription information collector configured to collect subscription information for subscriptions to content subscribed to on the data processing system, at least by 
a network communication module that is configured to transmit a search query and the collected subscription information to a remote searching system and to receive search results which indicate a status of a subscription to content, at least by paragraph [0104] as described above the source browsing module facilitates a user searching through sources and or content and based on user’s selection the aggregated source database received the selection and response accordingly, see paragraph [0054, 0057] which describes the user’s selection of a particular category “Movies” or source and the system returns corresponding results, as such the user’s selection (search query) is transmitted to aggregated source database (e.g. one or more servers) and paragraph [0056-0059] which describes displaying in response to the user’s selection different options to the source and content based on the user’s subscription, such as whether the user has access to a particular content through their subscription or whether they may need to pay to upgrade the subscription for access to the content, 
As per claim 23, claim 22 is incorporated and Miller further discloses:
wherein the subscription information is automatically included with the search query to cause searching with both the search query, inputted by a user, and the subscription information which was included in the search query without explicit user input, at least by (paragraph [0058] describes personalized results based on user’s subscriptions, consumers rights profile and/or source rules that are dynamically updated and maintained by the source aggregation computer system through the GUI 700, as such when the user selects a particular option (e.g. the search query, inputted by a user) to communicate to the source aggregation database to retrieve accessible content based on the subscription information shown in paragraph [0057-0060] the subscription information is automatically retrieved without explicit user input)
Claims 24 recite equivalent claim limitations as claims 1 and 5 above, where claim 5 is related to “transmitting the search query to one or more servers at least of which searches the subscription information of the user account”, as such they are rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Bowers et al. (US 20150193433 A1).
As per claim 3, claim 2 is incorporated and Miller fails disclose:
wherein the search results are ranked based on the subscription information.
However Bowers teaches the above limitation at least by (paragraph [0086] “
The filtering at step 711 may include ordering or ranking of the matching media articles and matching media selections, as described earlier, by criteria such as price, version, video quality, audio quality, availability, release date, and/or other factors, such as by metadata”, where such criteria is affected by the users subscription)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Bowers into the teaching of Miller as they relate to accessing content based on subscriptions to content providers and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the best viewing options (see para. 0086, Bowers).
As per claim 8, claim 1 is incorporated and Miller further discloses:
wherein the subscription information is contained in a metatag of a web page associated with creation of the subscription information.
However Bowers is incorporated to teach the above limitations at least by (paragraph
[0061] “a customer can link an account they have with a content provider on the website
interface 418 by specifying their username, password, account number, and/or other
identifying information for the content provider account. The system backend 307 can utilize

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Bowers into the teaching of Miller as they relate to accessing content based on subscriptions to content providers and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the best viewing options (see para. 0086, Bowers).
Claims 13 and 17 recite equivalent claim limitations as claims 3 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 

Claims 4, 14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Dykeman et al. (US 20150193433 A1).
As per claim 4, claim 2 is incorporated and Miller fails to disclose:
wherein the search query includes the subscription information and is from either a dedicated search input field in a user interface chrome of a web browser or in a system wide search application's input field, the system wide search application configured to index full text content and metadata of files stored on the client device.
However Dykeman discloses the above limitations at least by (paragraph [0057] which describes media content queries that also includes device id, user id and query terms, where further such device id and user id from the queries identifies sources, subscription and permission data accessible by the device and user (see para. 0050 and 0059) therefore teaches the search query includes the subscription information.  Furthermore paragraph [0040-0041] describes the web browser which enables the user to input a search via a input field). Paragraph [0052] further describes user queries directed local content and database such as the DVR or media server that is coupled to the client device, which provides the  system wide search application configured to index full text content and metadata of files stored on the client device.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Dykeman into the teaching of Miller as they relate to accessing content based on subscriptions to content providers and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing search and user-interface functionality that is convenient and fast and provides tailored results, see Dykeman para. 0013.
Claim 14 recite equivalent claim limitations as claims {4, 5, 6} above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 
Regading claim 20, Miller discloses:
a data processing system comprising: a processing system; an input device coupled to the processing system, a display coupled to a processing system, at least by (paragraph [0128] disclosing a processing system, paragraph [0129] disclosing an  input device and display)
a subscription reporter module that is configured to transmit subscription information, about a subscription, to a cloud storage service used by a user account of the data processing system, wherein the subscription information is about a subscription to content at least by (paragraph [0051, 0061] which describes creating, aggregating (e.g. uploading) subscription information to the cloud storage service's user account of the client device therefor acts as the claimed subscription reporter and Further describes establishing the new account with selected source (e.g. subscription information) and transmitted to cloud storage service)
a network communication module that is configured to transmit the subscription information and to transmit a search query, received through the input device, and the network communication module is configured to receive search results from searching of information, and wherein the search results indicate a status of the subscription to the content, paragraph [0104] as described above the source browsing module facilitates a user searching through sources and or content and based on user’s selection the aggregated source database received the selection and response accordingly, see paragraph [0054, 0057] which describes the user’s selection of a particular category “Movies” or source and the system returns corresponding results, as such the user’s selection (search query) is transmitted to aggregated source database 
But fails to specifically disclose: a system wide search module that is configured to index content and metadata of files stored on the data processing system;
However Dykeman discloses the above limitations at least by (Paragraph [0052] further describes user queries directed local content and database such as the DVR or media server that is coupled to the client device, which provides the  system wide search application configured to index full text content and metadata of files stored on the client device.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Dykeman into the teaching of Miller as they relate to accessing content based on subscriptions to content providers and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing search and user-interface functionality that is convenient and fast and provides tailored results, see Dykeman para. 0013.
As per claim 21, claim 20 is incorporated and Miller fails to disclose:
wherein the search query is from either a dedicated search input field in a user interface chrome of a web browser or in an input field of a user interface of the system wide search module.
However Dykeman discloses the above limitations at least by (paragraph [0040-0041] describes the web browser which enables the user to input a search via a input field). Paragraph [0052] further describes user queries directed local content and database such as the DVR or media server that is coupled to the client device, which provides the  system wide search application configured to index full text content and metadata of files stored on the client device.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Dykeman into the teaching of Miller as they relate to accessing content based on subscriptions to content providers and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing search and user-interface functionality that is convenient and fast and provides tailored results, see Dykeman para. 0013.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152